Citation Nr: 9936010	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-05 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 22, 1997 
for the assignment of a 100 percent rating for ulcerative 
colitis, status post proctocolectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1982 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted an increased 
disability rating for ulcerative colitis from 60 percent to 
100 percent, and assigned an effective date of August 22, 
1997 for this increase.  The veteran filed a timely appeal to 
the effective date assigned.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's claim for an increased rating for 
ulcerative colitis was received by VA on August 22, 1997.

3.  In September 1997, VA received copies of surgical reports 
from University Hospital indicating that the veteran 
underwent a total proctocolectomy and Brooke ileostomy in 
September 1995.

4.  In a rating decision dated in February 1998, the RO 
granted an increased rating to 100 percent for the veteran's 
ulcerative colitis, and assigned an effective date of August 
22, 1997, the date of receipt of the veteran's claim for an 
increased rating.

5.  VA did not receive any evidence within one year prior to 
the veteran's claim for an increased rating which showed that 
his ulcerative colitis met the criteria for a 100 percent 
rating.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
August 22, 1997 for the grant of a 100 percent rating for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.400, 4.114, Diagnostic Codes 
7332, 7333 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an effective date earlier than August 22, 1997 for 
the grant of a 100 percent rating for ulcerative colitis is 
plausible or capable of substantiation and is thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

In this case, the veteran was originally granted service 
connection for ulcerative colitis in a rating decision dated 
in November 1988.  The RO assigned a disability rating of 30 
percent, effective September 20, 1988, the day following his 
discharge from the military.  This 30 percent rating was 
subsequently confirmed and continued by the RO in rating 
decisions dated in April and May 1990.

On August 22, 1997, the RO received a Statement in Support of 
Claim from the veteran, in which he notified that RO that "I 
am herewith applying for an increase in compensation due to 
my change from ulcerative colitis to ileostomy with total 
colectomy." 

Subsequently, in September 1997 the RO received surgical and 
examination reports from University Hospital, a private 
health care facility.  These reports indicated that the 
veteran underwent a total proctocolectomy and Brooks 
ileostomy in September 1995.  They noted that the veteran's 
ulcerative colitis disorder dated back to 1986.

In response, in September 1997 the RO issued a rating 
decision which increased the veteran's disability rating from 
30 percent to 60 percent, effective August 22, 1997, the date 
of receipt of the veteran's claim for an increased rating.  

In January 1998, the RO received a statement from the veteran 
indicating his belief that the hospital report dated in 
September 1995 indicated that his physical condition was such 
that he was entitled to a 100 percent disability rating.  
Specifically, the veteran noted that a 100 percent rating is 
warranted under the VA Schedule for Rating Disabilities 
(Rating Schedule) when there is complete loss of sphincter 
control.  The veteran stated that since his sphincter was 
removed by the September 1995 surgery, he met these criteria, 
and should be awarded a 100 percent disability rating.  To 
this end, the veteran enclosed a statement from his surgeon, 
Vendie H. Hooks, III, M.D., F.A.C.S., indicating that the 
veteran had indeed undergone a total proctocolectomy and 
Brooke ileostomy in September 1995.  The veteran also 
maintained that since these records indicated that he had had 
his condition since at least September 1988, his date of 
military discharge, that the effective date of any increase 
should be retroactive to that date.

In February 1998, the RO issued a rating decision which 
increased the veteran's disability rating from 60 percent to 
100 percent disabling, noting that the surgical reports 
confirmed that a colostomy had been required.  The RO again 
assigned an effective date for this increase of August 22, 
1997, the date of receipt of the veteran's increased rating 
claim, reasoning that "the effective date of entitlement is 
the date of receipt of claim as it was not received within 
one year of this surgical procedure." 

Under governing law, an increase in disability compensation 
shall be effective the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(b)(2).


In this case, the veteran's surgery upon which the 60 
percent, and, subsequently, the 100 percent disability 
ratings were assigned, took place in September 1995, 
approximately two years prior to the effective date assigned 
for these increases.  However, as noted above, these surgical 
records were date stamped as having been received by the RO 
in September 1997, one month after the veteran's August 1997 
claim for an increase rating.  The first indication received 
by the RO that the veteran's disability had worsened was 
contained in his August 1997 claim, wherein he informed the 
RO that his condition had "change[d] from ulcerative colitis 
to ileostomy with total colectomy."  The Board has found no 
evidence received within the one year prior to that claim for 
increase that would indicate that the veteran's disability 
had become more disabling.  On the contrary, a review of the 
veteran's claims file reveals that no new relevant evidence 
of any kind was received for more than seven years prior to 
the veteran's August 1997 claim for an increased rating.  
Thus, as no evidence was submitted within the year prior to 
the veteran's August 1997 claim for increase which showed 
that an increase in disability had occurred, the effective 
date was correctly determined to be August 22, 1997, the date 
of receipt of the claim for increase.

The Board acknowledges the statement by the veteran's service 
representative, as set forth in a Written Brief Presentation 
dated in July 1999, that the veteran was placed on the 
temporary disability retired list at the time of his 
separation from service, and that normally individuals placed 
on this list are either discharged or placed on the permanent 
disability retired list after five years.  The veteran's 
representative states that this information has not been 
associated with the veteran's claims folder, and that these 
are service department records which can be considered as 
lost or missing.  Initially, the Board notes that, to the 
extent that the veteran's representative is contending that 
these records are "lost or missing," the Board cannot 
consider what these records might or might not have shown.  
Furthermore, even if they do exist, the Board notes that 
there is no indication, and the veteran and his 
representative have not alleged, that these disability 
retired list 


records contain any medical evidence which indicates that the 
veteran's ulcerative colitis disorder was more than 30 
percent disabling during the time in question.  Therefore, 
the Board is satisfied that all relevant evidence has been 
obtained by VA. 

In light of the foregoing, the Board concludes that an 
effective date earlier than August 22, 1997 for the grant of 
a 100 percent rating for ulcerative colitis is not warranted.


ORDER

An effective date prior to August 22, 1997 for the grant of a 
100 percent disability rating for ulcerative colitis, status 
post total proctocolectomy, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

